DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are currently pending and under examination, of which claims 1, 5, and 10 are independent claims. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 24, 2019 complies with the provisions of 37 CFR 1.97. Accordingly, the Examiner is considering the references in the IDS with a signed and initialed copy being attached hereto.

Claim Objections
The following claims are objected to for lack of antecedent support.  The Examiner recommends the following changes:
Claim 1, line 3: insert “a” before “build material”.
Claim 1, line 4: insert “the” before “build material”.
Claim 1, line 6: insert “the” before “build material”.
Claim 1, line 10: replace “an actual” with “the actual”.
Claim 1, line 12: insert “the” before “build material”.
Claim 1, line 14: insert “the” before “build material”.
Claim 2, line 2: insert “the” before “build material”.
Claim 2, line 5: insert “the” before “build material”.
Claim 3, line 2: replace “determining, instructing, and instructing” with “the determining, the instructing, and the instructing”.
Claim 3, line 3: insert “the” before “build material”.
Claim 5, line 3: insert “a” before “build material”.
Claim 5, line 3: insert “the” before “agent”.
Claim 5, line 4: insert “of” before “volume”.
Claim 5, line 4: insert “the” before “build material”.
Claim 6, line 3: replace “the actual” with “an actual”.
Claim 6, line 4: replace “an amount” with “the amount”.
Claim 6, line 4: insert “the” before “agent”.
Claim 6, line 4: insert “the” before “build material”.
Claim 6, line 5: replace “measured” with “actual”.
Claim 7, lines 1-2: replace “an amount” with “the amount”.
Claim 7, line 2: insert “the” before “agent”.
Claim 7, line 2: insert “the” before “agent”.
Claim 7, line 3: insert “of” before “volume”.
Claim 7, line 3: insert “the” before “build material”.
Claim 7, line 4: delete “of” before “unit”.
Claim 8, line 2: replace “fusing” with “the”.
Claim 10, line 3: replace “the actual” with “an actual”.
Claim 10, line 6: insert “a” before “build material”.
Claim 10, line 7: insert “actual displacement” before “variation”.
Claim 11, line 1: insert “the” before “determining”.
Claim 11, line 1: insert “of” before “the amount”.
Claim 11, line 1: insert “the” before “agent”.
Claim 11, line 2: insert “the” before “agent”.
Claim 11, line 3: replace “volume of build” with “of volume of the build”.
Claim 11, line 4: delete “of” before “unit”.
Claim 11, line 4: insert “of the build material” after “volume”.
Claim 12, line 1: replace “changing the amount of agent” with “the changing of the amount of the agent”.
Claim 12, line 2: insert “the” before “agent”.
Claim 12, line 2: insert “of” before “volume”.
Claim 12, line 3: replace “a nominal” with “the nominal”.
Claim 13, line 1: replace “Claim 9” with “Claim 10”.
Claim 13, line 3: replace “a volume of” with “the”.
Claim 13, line 4: insert “the” before “fusing”.
Claim 13, line 4: insert “the” before “build material”.
Claim 13, line 6: insert “the” before “build material”.
Claim 14, lines 1-2: replace “measuring, determining, determining, layering, applying and applying” with “the measuring, the determining, the determining, the layering, the applying and the applying”.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ADDITIVE MANUFACTURING TO ADJUST AMOUNT OF BUILD MATERIAL BASED ON ACTUAL PLATFORM DISPLACEMENT

35 USC § 112(f) Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim 1 is interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Referring to independent claim 1, this claim recites the claim limitations “a lowering device”, “a layering device”, and “a measuring device”.  
For purposes of examination and in accord with FIG. 15 and paragraph [0020] of the Specification as filed, the lowering device will be construed as a lift 14 to lower and raise a platform 12.  
For purposes of examination and in accord with FIG. 15 and paragraph [0019] of the Specification as filed, the layering device will be construed as a roller to successively layer build material 34 on to platform 12.  
For purposes of examination and in accord with FIG. 15 and paragraphs [0020] and [0025] of the Specification as filed, the measuring device will be construed as an encoder or a linear encoder to measure the displacement of platform 12.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Independent claim 10 recites, “... determining that the actual displacement varies from a nominal displacement; and determining an amount of an agent to be applied to build material layered on the displaced platform based on the determined variation.” 
Under the broadest reasonable interpretation, the “determining that the actual displacement varies from a nominal displacement”, is a process that can be performed by a mathematical relationship.  For example, as explained in paragraph [0010] of the specification, as filed, each time the platform is lowered, a difference between the actual distance of the platform displaced from its prior position (Paragraph [0020] of the Specification) is measured, and it is determined whether the actual displacement of the platform is too high or too low compared to the nominal displacement.  Such determination is a mathematical relationship between two displacements.  
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic electronic devices or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Under its broadest reasonable interpretation, the “determining an amount of an agent to be applied to build material layered on the displaced platform based on the determined variation”, is a process that can be performed in the mind through observation, evaluation, and judgement as a result of the mathematical relationship determined based on the variation of the actual 
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements of, “A control process for an additive manufacturing machine, comprising: displacing a platform; measuring the actual displacement of the platform”.  
The displacing of the platform and the measuring are insignificant extra-solution activities under MPEP 2106.05(g).  The displacement of the platform is incidental to the process that is merely a nominal addition to the claim.  The measuring limitation is a pre-solution step of necessary gathering data for use in the claimed control process. See, for example, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982) (Testing a system for a response, the response being used to determine system malfunction.); and Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). The providing and the transmission limitations, in turn, are post-solution activities, without imposing a meaningful limit. The limitations amount to necessary data outputting.
The additional features including “an additive manufacturing machine” and “a platform”, as recited in the claim that are configured to carry out the additional limitations are tools.  The “additive manufacturing machine” and the “platform” are tools recited so generically that they 
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The displacing and the measuring limitations represent functions that have been recognized by prior art as well-understood, routine, and conventional when they are claimed in a merely generic manner.  With respect to “displacing a platform”, US Patent Publication No. 2019/0099942 A1 to Thompson et al. (“Thompson”) describes in paragraph [0017] “[m]eans may be provided for moving the build platform 14 parallel to the Z-direction. In FIG. 1, these means are depicted schematically as a simple actuator 36, with the understanding devices such as pneumatic cylinders, hydraulic cylinders, ballscrew electric actuators, or linear electric actuators may be used for this purpose.”  US Patent Publication No. 2020/0108558 A1 to Vermeulen et al. (“Vermeulen”) describes in paragraph [0052] a platform displacement arrangement, whereby the build platform is vertically displaceable. US Patent Publication No. 2015/0099025 A1 to Spalt (“Spalt”) describes in paragraph [0023] that the shaft 115 raises up to bring the build platform 110 closer in proximity to the extrusion head 125 and lowers to move the build platform 110 away from the extrusion head 125.  US Patent Publication No. 2019/023183 A1 to Koch et al. (“Koch”) describes in paragraph [0035] that during “the manufacturing procedure, the base is 
With respect to “measuring the actual displacement of the platform”, Koch describes in paragraph [0037] “… a sensor device 7 measures the distance to the base and provides a measured position of the base 20. Depending on the measurement the position is automatically corrected, at least in relation to the application device 3. The sensor device 7 measures the position of the base and based on the measured position the method checks the position of the base 20.” US Patent Publication No. 2018/0186094 A1 to Yang (“Yang”) describes in paragraph [0023] that “the displacement measurer 150 may obtain the vertical movement distance H1 of the printing platform 130 by measuring operation of the motor 190. Likewise, the displacement measurer 150 may obtain the vertical movement distance H2 of the printing platform 130 by measuring operation of the motor 190.”  US Patent Publication No. 2019/0351614 A1 to Nolet et al. (“Nolet”) describes in paragraph [0018] “FIG. 2 represents a configuration of stereolithographic printer 200 prior to formation of any layers of a part on build platform 205. Prior to the formation of any layers of the part, it may be advantageous to determine the distance between the build platform 205 and the interior surface of the container 202, labeled in FIG. 2 as surface 211. This distance is referred to herein as the “z-axis gap,” or more simply Zheight, and is shown in FIG. 2 as distance 203.”
The features of “an additive manufacturing machine” and “a platform” do not amount to significantly more, as they do not add any inventive concept to the claim.
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly 
Claims 11 and 12 are further defining the abstract idea as recited in independent claim 10.  Therefore, claims 11 and 12 are directed to a judicial exception that is not integrated into a practical application. There are no additional limitations in the claims to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Accordingly, the claims are directed to an abstract idea.  The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 11 and 12 are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication No. 2016/0332376 A1 to Ramirez Muela et al. ("Ramirez Muela").
Regarding independent claim 5, Ramirez Muela teaches:
A memory having instructions thereon that when executed cause an additive manufacturing machine Ramirez Muela: Paragraph [0006] (“FIG. 4 is a simplified isometric illustration of an additive manufacturing system according to an example;”)  Ramirez Muela: Paragraph [0061] (“FIG. 7 shows an example 700 of a device comprising a machine-readable [The machine-readable media reads on “a memory”.] to apply an amount of an agent to each of multiple successive layers of build material to keep the amount of agent applied per unit volume of build material constant for each of the layers of build material. Ramirez Muela: Paragraph [0026] (“Similarly, when using the process illustrated in FIGS. 1A to 1C parameter values relating to amounts of one or more of a coalescing agent and a coalescence modifier agent may be retrieved from the build material profile data 260 of a selected build material and used, in combination with one or more z-axis slices from the object model data 240, to generate instructions for the deposition of said agents on one or more layers of build material.”) Ramirez Muela: Paragraph [0027] (“When the apparatus of FIG. 2 is used to generate control data 280 to instruct the process shown in FIGS. 1A to 1C, build material profile data 260 for a selected build material may comprise at least one parameter value relating to an interaction of a coalescence modifier agent and the selected build material, the coalescence modifier agent being used to modify coalescence of the selected build material in the production of the three-dimensional object. For example, the parameter value may relate to one or more of: a quantity of the coalescence modifier agent to be used for a unit volume of the selected build material… of a layer of the selected build material. In one case, the one or more parameter values may comprise both a quantity of a coalescing agent to be used for a unit volume of the selected build material, e.g. to be used per object part unit volume, and a quantity of the coalescence modifier agent to be used for a unit volume of the selected build material, e.g. to be used per object part unit volume.”) Ramirez Muela: Paragraph [0032] (“FIG. 3 shows an Ramirez Muela: Paragraph [0056] (“Certain examples described herein may be used in additive manufacturing systems that use inkjet printheads to deposit one or more agents onto powder build material to generate a three-dimensional object using a layer-by-layer construction method.”) [The parameter values chosen that are constant across the set of build materials, which include at least one parameter value relating to the interaction or quantity of the agents to be used for a unit volume of the build material reads on “keep the amount of agent applied per unit volume of build material constant”.  Such quantity of the agent to be used for a unit volume of the build material on the layers or the layer-by-layer construction of a three-dimensional object reads on “for each of the layers of build materials”.]
Regarding dependent claim 9, this claim incorporates the rejection to claim 5.  Ramirez Muela further teaches:
An additive manufacturing machine controller implementing the memory of Claim 5. Ramirez Muela: Paragraph [0061] (“Certain methods and systems as described herein may be implemented by a processor that processes program code that is retrieved from a non-transitory [The controller 220 or the controller 410 reads on “an additive manufacturing machine controller”.]
It is noted that any citations to specific, pages, paragraphs, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Allowable Subject Matter
Claims 1-4 are allowed. Claims 6-8, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 6,200,646 B1 to Neckers et al. describes in column 1, lines 57-60, “The platform is then lowered a precisely measured distance and the process is repeated, continually building up cross-sectional layers of the object, until the desired object is fabricated.”  However, it does not teach that the amount of the agent to be applied is based on the variation of the actual displacement from a nominal displacement.  That is, Neckers does not teach “instruct the applicator to apply the agent to build material on the platform in an amount corresponding to the actual distance measured by the measuring device”, as recited in independent claim 1.
US Patent Publication No. 2020/0238625 A1 to Champion et al. describes a method for forming a layer of build material on a build platform of a 3-D printer and correlating X-Y position data and stereoscopic Z-position data for particles of the build material in the layer of build material that are determined to exceed a threshold criteria based on a measure attribute.  A build modeler generates and/or updates the model which associates and/or maps the determined metrics and the layer for the 3D object being formed. 
US Patent Publication No. 2017/0050386 A1 to Houben et al. describes a production line for additive manufacturing of tangible products that allows rapid and flexible manufacturing. A thickness of each layer during this process is determined by the distance that the building platform is lowered for creating a layer. The lowering may be realized by using a stepping motor or actuator which may be computer controlled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALICIA M. CHOI/Patent Examiner, Art Unit 2117